[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR CLARIFICATION (#122)
The defendant's motion for clarification is granted. The court addressed the three issues raised in the motion as follows.
1. The court made no allocation between current payments and arrearage payments. The periodic alimony order was reduced to $250.
2. The order is not retroactive. The defendant did not serve his motion upon the plaintiff pursuant to 52-50
Connecticut General Statutes, General Statutes 46b-84(a), CT Page 11224 Diamond v. Diamond, 32 Conn. App. 733.
3. The life insurance ordered to be carried by the defendant is not terminated or reduced.
HARRIGAN, J.